     Case 2:14-cv-02376-TLN-CKD Document 23 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ANSLEY,                                    No. 2:14cv-02376-TLN-CKD P
12                          Petitioner,
13            v.                                        ORDER
14    FRED FOULK,
15                          Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On November 9, 2020, respondent filed a motion to

19   dismiss. Petitioner has not filed an opposition to the motion. Good cause appearing, IT IS

20   HEREBY ORDERED that petitioner file an opposition or a statement of non-opposition to

21   respondent’s pending motion to dismiss within twenty-one days. Failure to comply with this

22   order will result in a recommendation that this action be dismissed under Rule 41(b) of the

23   Federal Rules of Civil Procedure.

24   Dated: January 24, 2021
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28   12/ansl2376.146.docx
